DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al [US 10,084,080].
With respect to claim 10, Liu et al (fig. 10) disclose a complementary metal oxide semiconductor (CMOS) device, comprising: 
a first gate structure (276) (col. 4, lines 63-64) including a first gate dielectric layer (260) (col. 6, lines 60-66) and a first gate metal layer (262, 264) (col. 6, lines 66-67; col. 7, lines 1-2) on a first vertical fin (232) (col. 5, lines 35-67); 
a second gate structure (274) (col. 4, lines 63-64) including a second gate dielectric layer (260) (col. 6, lines 60-66) and a second gate metal layer (262, 264) (col. 6, lines 66-67; col. 7, lines 1-2) on a second vertical fin (234) (col. 5, lines 35-67), wherein the first gate metal layer and the second gate metal layer are made of the same material, and the second gate dielectric layer has passivated oxygen vacancies;
an n-doped first bottom source/drain layer fin (230) (col. 5, lines 64-67) beneath the first vertical fin; and 
a p-doped second bottom source/drain layer fin (228) (col. 5, lines 64-67) beneath the second vertical fin.

With respect to claim 11, Liu et al (fig. 10) disclose that wherein the first gate metal layer (262, 264) (col. 6, lines 66-67; col. 7, lines 1-2) and the second gate metal layer (262, 264) (col. 6, lines 66-67; col. 7, lines 1-2) are both the same conducting transition metallic nitride or carbide compound material selected from the group consisting of tantalum nitride (TaN), titanium nitride (TiN), tantalum carbide (TaG), titanium carbide (TiC), titanium aluminum carbide (TiAlC), and combinations thereof.

With respect to claim 12, Liu et al (fig. 10) disclose that wherein the gate dielectric layer (260) (col. 6, lines 60-66) is hafnium oxide (HfO).

Allowable Subject Matter
Claims 1-9 and 16-20 are allowed.
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715. The examiner can normally be reached M-F 8:30a.m-10:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/Primary Examiner, Art Unit 2892